UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): April 5, 2011 PolyMedix, Inc. (Exact Name of Issuer as Specified in Charter) Delaware 000-51895 27-0125925 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification Number) 170 N. Radnor-Chester Road; Suite 300 Radnor, Pennsylvania 19087 (Address of Principal Executive Offices) (ZipCode) (484) 598-2400 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item1.01. Entry Into a Material Definitive Agreement. On April 5, 2011, PolyMedix, Inc. (the “Company”) entered into an underwriting agreement (the “Underwriting Agreement”) with Cowen and Company, LLC as representative for the several underwriters (collectively, the “Underwriters”) relating to an underwritten offering (the “Offering”) of 25 million units (the “Units”), each consisting of one share of common stock of the Company, par value $0.001 per share (the “Common Stock”) and one warrant to purchase one-half of a share of the Common
